Title: Jonathan Williams, Jr., to the American Commissioners, 3 February 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Feb. 3. 1778.
I have been for several Days down to the Ship and left her at St. Nazare. I have done with both the French Ships. I beg you will please to apply for an order to wait in Quiberon ’till all the Ships join else I am afraid the Brune will be left.
Poor Mr. Morris has finished his affairs in this world. I am much concerned at being absent, but every care was taken of him and all possible Respect paid to his Remains. I am with the greatest Respect Honorable Gentlemen Your most obedient Servant
J Williams J
The Honble The Commissioners of The United States.
 
Addressed: The Honble / The Commissioners of / The / United States
Notation: Jona Williams Nantes Feby 3. 1778
